Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 3-17-21 into the application file is acknowledged. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the environmental parameters detailed in the second paragraph of claim 1 relate to the environment in the claimed ponds in that this paragraph of claim 1 is not written as a method step. Further, in the collecting sperm and eggs step it is unclear to what fish are being artificially inseminated and incubated. Further, in line 14 of claim 1 “feeding the incubated fry” and “the hybrid variety” each lacks antecedent basis. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to when each of the claimed stages takes place in that the four months designations for each stage makes it unclear to whether this is the first four months of development and if each successive stage is after the preceding stage(s).
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to when each of the claimed stages takes place in that the five months for stage 1’, four months for stage 2’ and 3 months of stage 3’ designations for the claimed stages makes it unclear to whether this is the first 3-5 months of development and if each successive stage is after the preceding stage(s).
Claim 7 recites the limitation "after breaking egg membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the palmsheet" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter

4.	Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with fish culturing devices/methods in general:
	U.S. Pat. No. 3,916,832 to Sweeney – shows fish culturing method
	U.S. Pat. No. 5,048,458 to Ebner et al. – shows fish culturing method
	U.S. Pat. No. 5,660,142 to Van Rijn – shows fish culturing method
	U.S. Pat. No. 6,463,882 to Harris et al. – show fish culturing method
	U.S. Pat. No. 6,564,747 to Harris et al. – shows fish culturing method
	U.S. Pub. No. 2011/0315086 to Kim – show fish culturing method
	U.S. Pat. No. 8,651,058 to Pierce – shows fish culturing method
	CN Pat. No. 108901941 to Luo et al. – shows fish culturing method

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643